Citation Nr: 0019172	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for an elective 
vasectomy.

3.  Entitlement to service connection for 
hemorrhoids/fissures.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a rash on the hands 
and face, and a fungal infection.

6.  Entitlement to service connection for arthritis of the 
right shoulder.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral retinal pigment epithelium 
atrophy.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

9.  Entitlement to an initial compensable disability 
evaluation for residuals of a fracture of the base of the 
first phalangeal joint of the right thumb.

10.  Entitlement to an initial compensable disability 
evaluation for residuals of a nondisplaced fracture of the 
left knee.

11.  Entitlement to an initial compensable disability 
evaluation for bilateral hallux valgus.

12.  Entitlement to an initial compensable disability 
evaluation for a cyst on the great toe of the left foot.

13.  Entitlement to an initial compensable disability 
evaluation for residuals of a perforation of the left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran, who had active service from 
November 1974 to June 1995, appealed that decision.

REMAND

The veteran stated in his VA Form 9 received in December 1996 
that he has received treatment for his various disabilities 
at the Fort Sill, Oklahoma outpatient clinic.  He enclosed 
photocopies of some of these records, which reflect that it 
is a VA facility.  Complete records are not incorporated in 
the claims file, and it does not appear that the RO requested 
these records.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession; 
therefore, they must be obtained and associated with the 
claims file and considered in support of the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Board notes that the veteran failed to 
report for VA examinations in October 1996, but he did report 
for cardiovascular and an ophthalmologic examinations in 
August 1997 and September 1998, respectively.  If deemed 
necessary, the RO should also schedule the veteran for VA 
examinations that would evaluate his other disabilities at 
issue.

In light of the above, the veteran's claims are REMANDED to 
the RO for the following action:

1.  The RO is requested to contact the 
Fort Sill VA outpatient clinic and 
request that it provide them with 
photocopies of the veteran's VA medical 
records.

2.  If deemed necessary by the RO, the 
veteran should be scheduled for VA 
examination that would evaluate the 
disabilities at issue.

Thereafter, the RO should readjudicate 
the veteran's claims based upon all of 
the evidence of record.  If the benefit 
sought is not granted in full, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, and provide him with an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the 
ultimate disposition of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


